      Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


  Michael Jay Hanlon,

                            Plaintiff,             Civil Action No.

             – against–

  Barclays Bank Delaware and Equifax               COMPLAINT
  Information Services, LLC

                            Defendants.


                                         COMPLAINT

       Plaintiff, Michael Jay Hanlon (hereinafter “Plaintiff”), by and through his

attorneys, Garibian Law Offices, P.C., by way of Complaint against Defendants, Barclays

Bank Delaware (“Barclays”), Equifax Information Services, LLC (“Equifax”), alleges as

follows:

                                    INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’

           violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

           “FCRA”) and other claims related to unlawful credit reporting practices. The

           FCRA prohibits furnishers of credit information from falsely and inaccurately

           reporting consumers’ credit information to credit reporting agencies.

                                          PARTIES

      1. Plaintiff, Michael Jay Hanlon, is an adult citizen of the state of Pennsylvania.

      2. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c) of the FCRA.




                                             1
Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 2 of 7




3. Defendant Barclays does business throughout the country and in the state of

   Pennsylvania. Barclays is a “furnisher” of consumer credit information as that

   term is used in Section 1681s-2 of the FCRA.

4. Defendant Equifax is a corporation, doing business throughout the country and

   in the state of Pennsylvania. Equifax is a “consumer reporting agency” as defined

   in Section 1681a(f) of the FCRA. Equifax is one of the largest CRAs in the world.

                         JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

   § 1331 because the rights and obligations of the parties in this action arise out of

   15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

   any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

   United States District Court, without regard to the amount in controversy.

6. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(1) because all

   Defendants are residents of the state of Pennsylvania. Venue is also proper to 28

   U.S.C. § 1391 (b)(2) because a substantial part of the events and omissions

   giving rise to Plaintiff’s claims occurred in Pennsylvania.

                          FACTUAL ALLEGATIONS

7. Defendant Barclays issued an account ending in 5486 to Plaintiff. The account

   was routinely reported on Plaintiff’s consumer credit report.

8. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

   character, general reputation, personal characteristics, or mode of living which

   is used or for the purpose of serving as a factor in establishing the consumer’s



                                       2
Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 3 of 7




   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

9. On or about April 15, 2019, Plaintiff and Barclays entered into a settlement

   agreement for the above referenced account. A copy of the settlement agreement

   is attached hereto as Exhibit A.

10. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

   sum payment totaling $2,400.00 to settle and close his Barclays account.

11. Plaintiff, via his debt settlement representative timely made the requisite

   settlement payment. Redacted proof of this payment is attached hereto as Exhibit

   B.

12. However, nearly a year later, Plaintiff’s Barclays account continues to be

   negatively reported.

13. In particular, on a requested credit report dated April 2, 2020, Plaintiff’s Barclays

   account was reported with a status of “CHARGE OFF,” a balance of $3,713.00,

   and a past due balance of $3,713.00. The relevant portion of Plaintiff’s credit

   report is attached hereto as Exhibit C.

14. This tradeline was inaccurately reported. As evidenced by the enclosed

   documents, the account was settled for less than full balance and must be

   reported as settled with a balance of $0.00.

15. On or about May 26, 2020, Plaintiff, via his attorney at the time, notified

   Defendants of a dispute with completeness and/or accuracy of the reporting of

   Plaintiff’s Barclays account. A redacted copy of this letter is attached hereto as

   Exhibit D.



                                        3
Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 4 of 7




16. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

   by Barclays to the Consumer Reporting Agencies via certified mail in accordance

   with 15 U.S.C. § 1681i of the FCRA.

17. In July of 2020, Plaintiff requested updated credit reports for review. The

   tradeline for Plaintiff’s Barclays account remained inaccurate, as Defendants

   failed to correct the inaccuracy. The relevant portion of the February 2020 credit

   report is attached hereto as Exhibit E.

18. Equifax did not notify Barclays of the dispute by Plaintiff in accordance with the

   FCRA, or alternatively, did notify Barclays and Barclays failed to properly

   investigate and delete the tradeline or properly update the tradeline on Plaintiff’s

   credit report.

19. If Barclays had performed a reasonable investigation of Plaintiff’s dispute,

   Plaintiff’s Barclays account would have been updated to reflect a “settled” status

   with a balance of $0.00.

20. Despite the fact that Barclays has promised through its subscriber agreements or

   contracts to accurately update accounts, Barclays has nonetheless willfully,

   maliciously, recklessly, wantonly, and/or negligently failed to follow this

   requirement as well as the requirements set forth under the FCRA, which has

   resulted in the intended consequences of this information remaining on

   Plaintiff’s credit report.

21. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiff’s credit

   information and Plaintiff’s credit report, concerning the account in question, thus



                                       4
Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 5 of 7




   violating the FCRA. These violations occurred before, during, and after the

   dispute process began with Equifax.

22. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of their

   employment, and under the direct supervision and control of the Defendants

   herein.

23. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                            CLAIM FOR RELIEF

24. Plaintiff reasserts and incorporates herein by reference all facts and allegations

   set forth above.

25. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

26. Barclays is an entity that, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions or

   experiences with any consumer and therefore constitutes a “furnisher,” as

   codified at 15 U.S.C. § 1681s-2.

27. Barclays is reporting inaccurate credit information concerning Plaintiff to one or

   more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

28. Plaintiff notified Defendants of a dispute on the account’s completeness and/or

   accuracy, as reported.




                                       5
Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 6 of 7




29. Barclays failed to complete an investigation of Plaintiff’s written dispute and

   provide the results of an investigation to Plaintiff and the credit bureaus within

   the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

30. Barclays failed to promptly modify the inaccurate information on Plaintiff’s

   credit reports in violation of 15 U.S.C. § 1681s-2(b).

31. Equifax failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiff’s disputes.

32. Equifax failed to maintain and failed to follow reasonable procedures to assure

   maximum possible accuracy of Plaintiff’s credit reports, concerning the account

   in question, violating 15 U.S.C. § 1681e(b).

33. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

   in one or more of the following categories: lower credit score, denial of credit,

   embarrassment and emotional distress caused by the inability to obtain financing

   for everyday expenses, rejection of credit card application, higher interest rates

   on loan offers that would otherwise be affordable and other damages that may be

   ascertained at a later date.

34. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

   for actual damages, punitive damages, statutory damages, attorney’s fees and

   costs.




                                       6
       Case 2:20-cv-03372-CDJ Document 1 Filed 07/10/20 Page 7 of 7




      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney’s fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         Tel: (302) 722-6885
                                         ag@garibianlaw.com
                                         Counsel for Plaintiff




                                                 7
